DETAILED ACTION
Status of Application: Claims 1-18 are present for examination at this time.  
Claims 1, 5-6, and 18 are rejected.
Please refer to the attached PTO Form 892 and/or submitted IDSes to resolve any possible discrepancies in the listed reference numbers.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for foregin/domestic priority under 35 U.S.C. 119/120 is acknowledged.
Information Disclosure Statement
The information disclosure statement(s) submitted on September 14, 2012 has/have been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 2-4, and 7-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  With regard to claim 2, no less that two additional references were required to meet the recited limiations of MutlteFire devices (1 reference, US20170318470A1) and that the operation modes covered both PLMN and NHN networks (Another reference, US20190115950A1).  This many references for such a limitation was deemed to stretch the reasonableness of why one of ordinary skill in the art would combine the references to arrive at this exact combination.) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  1, 5-6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Method For Wireless Channel Allocation, Involves Transmitting Communication To First Wireless Base Station, And Communication Indicating Identity Of Supplemental Wireless Channel Allocated For Use By First Wireless Base Station” by Singh, US2019/0124665A1 (“Singh”) in view of “Spectrum Access System (SAS) Controller, Evolved Node-b (enb) And Method For Allocation Of Shared Spectrum” by Mueck et al., US2017/0188241A1 (“Mueck”).


With regard to claims 1 and 18, While Singh discloses a wireless communication device, comprising (and a) related wireless communications:	a wireless communication unit capable of communicating with each of a first wireless base station configured to operate in a licensed frequency band and connect to a first network, and a second wireless base station configured to operate in an unlicensed frequency band and select and connect to any of the first network and a second network (Singh at 5, 9-11, and 16 where the system uses feedback from another entity to determine how to connect to which basestation based on priority and allocate spectrum, licensed or unlicensed to it) ;	Singh does not explicitly state that which is known in the art of communications as taught by Mueck. Mueck discloses: and a connection-destination control unit configured to notify the second wireless base station to connect to the second network with priority over the first network within a range of the second wireless base station (Mueck at ¶¶79, 125, 132, and 135 where the system gives a second eNB priority for use in a second frequency portion, via a priority access license) 
where the system detects where the RF transmission on a secondary network is below a transmission interference threshold and assign a wireless device, such as a basestation, to that secondary network so as to efficiently utilize spectrum where no interference would caused by such assignation.)
With regard to claim 5 , The wireless communication device according to claim 1, further comprising a system information acquisition unit configured to acquire system information regarding the second wireless base station (Mueck at ¶¶79, 125, 132, and 135 where the system gives a second eNB priority for use in a second frequency portion, via a priority access license, see specifically ¶75 where an indicator of specific channel availability is sent.)With regard to claim 6 , The wireless communication device according to claim 5, wherein the system information acquisition unit acquires, as the system information, information indicating whether or not there is the second network connectable from the second wireless base station (Mueck at ¶¶75,76 where the system transmits the connection information for the second available network, including an indication of availability). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642